United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JOINT AMBULATORY CARE CENTER,
Pensacola, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0410
Issued: August 15, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 18, 2017 appellant filed a timely appeal from an October 19, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
causally related to the accepted February 13, 2017 employment incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 16, 2017 appellant, then a 53-year-old supervisor supply technician, filed a
traumatic injury claim (Form CA-1) alleging that, on February 14, 2017, he injured his left knee
while entering a government van.
An unsigned urgent care clinic report dated February 13, 2017 indicated that left knee
x-rays were performed and gel medication was prescribed.
By development letter dated February 27, 2017, OWCP informed appellant of the evidence
needed to support his claim. Appellant was asked to complete an attached questionnaire explaining
the circumstances of the claimed injury, and submit a physician’s statement that included a medical
explanation as to how the reported work incident caused or aggravated a medical condition.
OWCP afforded him 30 days to submit the necessary evidence.
Appellant thereafter submitted a February 13, 2017 left knee x-ray that was negative for
fracture or dislocation, minimal lateral and patellofemoral compartment degenerative changes, and
suprapatellar effusion.
Dr. James M. Heriot, an internist, completed a February 14, 2017 occupational health
treatment note. He described appellant’s account that on February 13, 2017 he felt a pop behind
his left knee when he stepped into a government van, after which he experienced sharp pain. Left
knee examination demonstrated pain with motion. Dr. Heriot also reported that appellant had left
knee pain several weeks before after playing soccer, but indicated that the symptoms were
different. A knee brace was provided.
In a February 23, 2017 report, Dr. Lynn A. Olsen, a Board-certified family physician,
indicated that appellant reported that he felt his left knee pop on February 13, 2017 while entering
a vehicle and that he complained of continued left knee pain. Left knee exhibited tenderness to
palpation, and crepitus and pain were elicited by motion. No effusion was present, and anterior
and posterior drawer signs were negative. Dr. Olsen diagnosed left knee pain consistent with
strain/sprain. She recommended physical therapy and limited activity.
In his completed questionnaire, appellant indicated that, when he entered the government
van on February 14, 2017, he heard his left knee pop, and that, when he completed his employment
mission, he went to urgent care. He reported that he had left knee pain and limited mobility, noting
that it hurt to stand or move a lot.
The employing establishment controverted the claim.
By decision dated April 3, 2017, OWCP noted that on the claim form appellant indicated
that the injury occurred on February 14, 2017 yet some medical evidence noted complaints of an
injury on February 13, 2017. It found that, due to this discrepancy, the claim was denied because
the evidence of record was insufficient to establish that the injury occurred as alleged.
On April 14, 2017 appellant requested reconsideration. In an April 10, 2017 statement, he
maintained that on February 14, 2017 he reported an injury that occurred on February 13, 2017.
In an April 10, 2017 statement, K.L., safety officer, indicated that appellant reported that the injury
occurred on February 13, 2017. J.A., an occupational health nurse, also reported that, when
2

appellant came to occupational health on February 14, 2017, he reported that the injury occurred
on February 13, 2017.
In a letter dated May 3, 2017, the employing establishment reiterated its challenge to the
claim, noting that appellant also reported a left knee problem while playing soccer.
By decision dated June 12, 2017, OWCP reviewed the merits of appellant’s claim. It
modified its prior decision to accept that the alleged incident occurred on February 13, 2017 as
alleged. The claim remained denied, however, because the medical evidence of record did not
contain a firm diagnosis of any condition resulting from the accepted incident.
Appellant again requested reconsideration on July 24, 2017.
In a June 9, 2017 treatment note, Dr. Olsen noted that appellant was doing much better
after physical therapy, indicating that his only limitation was that he could not squat as effectively
as before the injury. She noted decreased range of motion in squatting on physical examination.
Dr. Olsen diagnosed left knee pain with good improvement. In a July 19, 2017 correspondence,
she noted that she was appellant’s primary care provider. Dr. Olsen indicated that, based on her
examination and appellant’s response to treatment, she felt he had a very bad knee sprain with a
minor tear in the meniscus. She opined that, based on his description of the incident, she believed
it happened at his place of employment. Dr. Olsen recommended a left knee magnetic resonance
imaging (MRI) scan for a definitive diagnosis.
By decision dated October 19, 2017, OWCP reviewed the merits of appellant’s claim, but
denied modification of the prior decisions. It noted that none of the medical evidence explained
how the accepted employment incident caused or aggravated his claimed condition.
LEGAL PRECEDENT
An employee seeking compensation under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of reliable, probative, and substantial
evidence,3 including that he or she is an employee of the United States within the meaning of
FECA and that the claim was filed within the applicable time limitation.4 The employee must also
establish that he or she sustained an injury in the performance of duty as alleged, and that disability
from work, if any, was causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
2

Id,

3

J.P., 59 ECAB 178 (2007).

4

R.C., 59 ECAB 427 (2008).

5
Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989). OWCP regulations define a traumatic injury as a condition of
the body caused by a specific event or incident or series of events or incidents within a single workday or shift. 20
C.F.R. § 10.5(ee). OWCP regulations define the term “occupational disease or illness” as a condition produced by
the work environment over a period longer than a single workday or shift.” 20 C.F.R. § 10.5(q).

3

sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second, the employee must submit medical evidence to
establish that the employment incident caused a personal injury.6
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.7 The opinion of the physician must be based on a
complete factual and medical background, of reasonable medical certainty, and supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.8 Neither the mere fact that a disease
or condition manifests itself during a period of employment, nor the belief that the disease or
condition was caused or aggravated by the accepted employment incident is sufficient to establish
causal relationship.9
ANALYSIS
The Board finds that the medical evidence of record is insufficient to establish that the
accepted incident resulted in an employment injury.
Appellant submitted a February 13, 2017 left knee x-ray, which was negative for any
suspected medical conditions. This diagnostic report is insufficient to establish appellant’s claim
as it fails to contain evidence of a diagnosed condition and fails to offer any opinion regarding
causal relationship.10
In her initial report on February 23, 2017, Dr. Olsen merely diagnosed left knee pain that
was consistent with strain/sprain. In her treatment note dated June 9, 2017, she again diagnosed
improved left knee pain. The Board has consistently held that pain is a symptom and not a
compensable medical diagnosis.11
Although Dr. Olsen opined on July 19, 2017 that she felt appellant had a very bad knee
sprain with a minor tear in the meniscus, she recommended a left knee MRI scan for a definitive
diagnosis. As Dr. Olsen did not provide a firm diagnosis of appellant’s left knee condition or a
rationalized opinion explaining how the accepted employment incident would have caused or
contributed to his left knee symptoms, her report is insufficient to meet appellant’s burden of
proof.12

6

T.H., 59 ECAB 388 (2008).

7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

10

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

11

B.P., Docket No. 12-1345 (issued November 13, 2012); C.F., Docket No. 08-1102 (issued October 2008).

12

S.W., Docket 08-2538 (issued May 21, 2009).

4

Dr. Heriot also failed to provide a medical diagnosis. Rather, he merely described
appellant’s account that on February 13, 2017 he felt a pop behind his left knee when he stepped
into a government van, after which he experienced sharp pain. Left knee examination
demonstrated pain with motion. The Board has consistently held that pain is a symptom and not
a compensable medical diagnosis.13 Because Dr. Heriot failed to provide a medical diagnosis, his
opinion is of diminished probative value and insufficient to establish appellant’s claim.
As the evidence of record does not contain evidence of a diagnosed medical condition
causally related to the accepted employment incident, the Board finds that appellant has not met
his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a traumatic injury causally related to the
accepted February 13, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the October 19, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 15, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

13

Supra note 12.

5

